                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AUTUMN N. CROUCH, Special                      )
 Administrator of the Estate of Jacob Russell   )
 Steward, deceased,                             )
                                                )
                       Plaintiff,               )   Case No. 17-CV-1089-SMY
                                                )
 vs.                                            )
                                                )
 WALTER B. POLLOCK, WALTER                      )
 POLLOCK, LLC, TAYLOR LOGISTICS                 )
 COMPANY, LLC, POLLOCK                          )
 LOGISTICS, LLC, JEFFREY F. HALL,               )
 JR., HALL TRANSPORTATION, LLC,                 )
 and DEBRA K. POLLOCK,                          )
                                                )
                       Defendants.              )
                                                )
 AND                                            )
                                                )
 KIMBERLY D. BOSEL, Individually, and           )
 as Independent Representative of the Estate    )
 of Eric A. Bosel,                              )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )
                                                )
 WALTER B. POLLOCK, WALTER                      )
 POLLOCK, LLC, TAYLOR LOGISTICS                 )
 COMPANY, LLC POLLOCK                           )
 LOGISTICS, LLC, JEFFREY F. HALL,               )
 JR., HALL TRANSPORTATION, LLC,                 )
 and DEBRA K. POLLOCK,                          )
                                                )
                       Defendants.              )


                           MEMORANDUM AND ORDER

YANDLE, District Judge:

       On July 27, 2017, a motor vehicle accident occurred in Stanford Township, Illinois that


                                          Page 1 of 3
resulted in the death of Eric A. Bosel and Jacob Russell Stewart, whose separate vehicles were

struck by a Freightliner tractor-trailer operated by Defendant Walter Pollock. Representatives of

the decedents’ estates filed the instant lawsuit asserting negligence and wrongful death claims

against Pollock and other parties, including “Walter Pollock, LLC” (“WPL”). Now pending before

the Court are Defendant WPL’s motions to dismiss (Docs. 142 and 144) to which Plaintiffs have

not responded. For the following reasons, the motions are GRANTED.

           The Amended Complaints in this consolidated action list WPL as a Defendant and allege:

           On information and belief, on and/or before July 27, 2017, and at all times material,
           Defendant Walter Pollock, LLC (hereinafter “Pollock LLC”) was and is a business
           entity providing trucking services located in the State of Missouri and subject to
           the Federal Motor Safety Regulations.

           (Doc. 90, ၁ 9; Doc. 99, ၁ 10).

The Amended Complaints further allege that Walter Pollock is an agent and employee of WPL (in

addition to other Defendants) (Doc. 90, ၁ 17; Doc. 99, ၁၁ 16, 20). Summons was addressed to

WPL at 618 Sikes Avenue, Sikeston, MO 63801, Walter Pollock’s home address, and one was left

with James Pollock, his son, and another with Debra Pollock, his wife (Docs. 116 and 120). The

Amended Complaints do not contain any additional facts about WPL.

           In support of dismissal, WPL asserts it is a legally non-existent entity that does not have

the capacity to be sued. See Fed.R.Civ.P. 17(b)(3). It further argues that the service of process

was inconsistent with Rule 4.

           Pursuant to Local Rule 7.1(c), the Court considers Plaintiffs’ failure to respond as an

admission to the merits of the motions.1 As such, there is no showing that WPL is a legal entity

in either Missouri or Illinois or that either James or Debra Pollock are registered agents of WPL.

Further, the Court finds that service of process was accomplished inconsistent with Rule 4(h).


1
    Plaintiffs filed ineffectual stipulations to dismiss WPL which were stricken (Doc. 159).

                                                      Page 2 of 3
Accordingly, the motions are GRANTED and Defendant WPL is DISMISSED with prejudice.

      IT IS SO ORDERED.

      DATED: January 15, 2020



                                             STACI M. YANDLE
                                             United States District Judge




                                    Page 3 of 3
